UNA                                                                                   07/01/2021


               IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0157


                                         DA 21-0157


360 RECLAIM,LLC,a Montana limited liability
Company,

             Plaintiff and Appellee,

     v.

WILLIAM M.RUSSELL,an individual, and
MOUNTAIN VIEW INVESTMENTS,L.C., an Idaho
limited liability company,

             Defendants.

WILLIAM M. RUSSELL,

             Plaintiff and Appellant,

      v.
                                                              ORDER
360 RECLAIM,LLC,a Montana limited liability
company,

             Defendant, Counter-Plaintiff,
             Third-Party Plaintiff and Appellee,

      v.                                                        FILED
WILLIAM M. RUSSELL,                                              JUL 0 1 2021
                                                               Bowen Greenwood
                                                             Clerk of Supreme Court
                                                                State of Montana
             Counter-Defendant and Appellant,

      and

U.S. TREASURY by and through the INTERNAL
REVENUE SERVICE,

             Third-Party Defendant.



      Upon consideration of Appellant's motion for extension of time, and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until July 31,2021, within which to
file his opening brief.
       DATED this 1       day of July, 2021.
                                                   For the Court,




                                                                Chief Justic




                                               2